          Case 3:18-cr-00495-CRB Document 15 Filed 03/05/19 Page 1 of 2




             UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                               San Francisco Venue


                            Report on Offender Under Supervision


Name of Offender                                   Docket Number
Francis Paul Chick                                 0971 3:16CR00179-001 CRB

Name of Sentencing Judge:       The Honorable Charles R. Breyer
                                Senior United States District Judge

Date of Original Sentence:      October 16, 2017

Original Offense
Counts One through Ten: Bank Fraud, 18 U.S.C. § 1344, Class B Felonies;
Count Eleven: Aggravated Identify Theft, 18 U.S.C. § 1028A, a Class E Felony

Original Sentence: 25 months custody; five years Supervised Release
Special Conditions: $1,100 special assessment; $22, 573.23 restitution; reside at Jericho
Project; no contact with victims; no position of fiduciary capacity; no new credit or debt; no
alcohol; search; DNA

Prior Form(s) 12: None

Type of Supervision                                Date Supervision Commenced
Supervised Release                                 January 31, 2019
Assistant U.S. Attorney                            Defense Counsel
Shailika Kotiya                                    Edwin Prather (Appointed)


                         Petitioning the Court to Take Judicial Notice

The Probation Office submits this request to the Court to consider Mr. Chick for early
termination of supervision.

                                              Cause

On February 10, 2019, Mr. Chick passed away as a result of a massive heart attack that he had
suffered a few days prior. I have since obtained a copy of the death certificate, which our office
will retain for the file. As Mr. Chick is now deceased, there will be no further action taken by
our office and the case will be closed.




                                                                        NDC-SUPV-FORM 12A 4/6/2015
         Case 3:18-cr-00495-CRB Document 15 Filed 03/05/19 Page 2 of 2
RE:    Chick, Francis Paul                                                                  2
       0971 3:16CR00179-001 CRB
Based on the above, it is respectfully requested that his term of supervised release be early
terminated.


Respectfully submitted,                         Reviewed by:



__________________________________
Jennifer Hutchings                              Aaron Tam
U.S. Probation Officer                          Supervisory U.S. Probation Officer
Date Signed: March 4, 2019


THE COURT ORDERS:

XX The Court takes judicial notice and hereby grants early termination of supervision.
   Other:




 March 5, 2019
___________________________________             ___________________________________
Date                                            Charles R. Breyer
                                                Senior United States District Judge




                                                                    NDC-SUPV-FORM 12A 4/6/2015
